Citation Nr: 1645124	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-29 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated at 50 percent.

2. Entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to December 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA)          Regional Office (RO) in St. Louis, Missouri, which increased from 30 to 50 percent the evaluation for PTSD, effective September 28, 2011; and denied service connection for diabetes mellitus.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's representative by March 2016 Informal Hearing Presentation requested updated VA Compensation and Pension examination for PTSD.  Indeed the condition was so last evaluated, by 2012 examination, and another examination would be useful.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Further development is also needed regarding the issue of service connection for diabetes mellitus.  The October 2012 VA examination report withheld definitive diagnosis of diabetes mellitus, instead, the Veteran had impaired fasting glucose.  The examiner advised the Veteran to follow up with his primary care physician as soon as possible for moderately abnormal findings regarding glucose intolerance.  The examiner observed "all 24 pages of medical records have been reviewed," with none pertaining to diabetes mellitus.  Given that it is unclear whether the requested physician follow up ever happened, nor what were the 24 pages of records reviewed, the Board sees fit to order re-examination.  This further accounts for whether there was worsening in the condition claimed. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the Veterans Benefits Management System (VBMS) electronic claims folder. 

2. Schedule a VA psychiatric examination to determine  the current severity of the Veteran's PTSD.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD,            in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.  

3. Also schedule examination for diabetes mellitus.            The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed (including as warranted glucose tolerance test), and all findings should be set forth in detail. 

Determine whether the Veteran has the condition of diabetes mellitus, type II, based on all medical findings.  If so, state an opinion as to whether the disorder at least as likely as not (50 percent or greater probability) was incurred during military service including from presumed exposure to herbicides during Vietnam service, or by other means. 

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiry posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 1998).

5. Then readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Continued on the next page)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

